RUSSELL, J.,
concurring.
I agree with the majority’s conclusions that Code § 46.1-221, as we interpreted it in King v. Eccles, 209 Va. 726, 167 S.E. 2d 349 (1969), applies at “T” intersections as well as at cross-intersections, and that the right-of-way it confers is unaffected by the question as to which roadway is more important. The inquiry should not, however, stop with the determination as to which driver had the right-of-way at an intersection.
A motorist approaching an uncontrolled intersection is not relieved of his duty to keep a proper lookout and to exercise reason*21able care not to injure others merely because he has the right-of-way. Branson v. Wise, 206 Va. 139, 142 S.E.2d 582 (1965). If he sees a vehicle approaching from his left, he may assume, until the contrary reasonably should appear, that the non-privileged driver will yield the right-of-way to him. But when it becomes reasonably apparent, in the exercise of ordinary care, that the non-privileged driver does not intend to yield, the privileged driver is not entitled to drive blindly into a collision, as the defendant did in this case. Both parties then have a duty to exercise reasonable care to drive so as to avoid injury to others. See Ellett v. Carpenter, 173 Va. 191, 3 S.E.2d 370 (1939).
Where, in such circumstances, a collision results, the question of proximate cause is one for the jury. See Duncan v. Hixon, 223 Va. 373, 288 S.E.2d 494 (1982). Only the fact-finder can determine, from the circumstances in evidence, the precise point in time at which it should reasonably have appeared to the privileged driver that his assumption that the right-of-way would be yielded to him was no longer warranted, thus imposing upon him a duty to take evasive action. Reilley v. Byard, 146 W. Va. 292, 119 S.E.2d 650 (1961). Only the fact-finder can determine whether, if the privileged driver had such a duty, he acted reasonably to discharge it in the circumstances. Only the fact-finder can determine, if the privileged driver breached such a duty, whether his breach proximately caused, or proximately contributed to cause, the collision. In making these determinations, the fact-finder must weigh the respective speeds of the vehicles, the visibility, terrain, condition of road surface, and all other factors bearing upon the drivers’ respective abilities to maneuver. The issues cannot be resolved as a matter of law. Basilotta v. Barker, 222 Va. 683, 283 S.E.2d 220 (1981); Underwood v. Radford, 217 Va. 891, 234 S.E.2d 253 (1977); Wallingford and Cooper v. Karnes, 194 Va. 648, 74 S.E.2d 161 (1953).
Here, the plaintiffs failure to yield the right-of-way to a vehicle approaching from her right, if she could reasonably have seen it in time to avoid it, was evidence of negligence on her part. There was also evidence of negligence and reckless driving on the defendant’s part in her failure to stop before entering a highway from a side road, as required by Code § 46.1-190(j). Whether the surrounding circumstances justified her insistence on her right-of-way was an issue for determination by the jury.
*22The majority opinion relies strongly upon King v. Eccles, supra. But in that case, on very similar facts, we did not resolve the issues as a matter of law. Rather, we remanded the case for new trial. Speaking of the negligence of the plaintiff, who entered the intersection from the left, we said, “ ‘when a violation or failure of this kind is admitted or established, it is ordinarily a question for the jury to determine whether such negligence is the proximate cause of the injury.’ ” King, 209 Va. at 728, 167 S.E.2d at 351 (quoting Richardson v. Lovvorn, 199 Va. 688, .694, 101 S.E.2d 511, 515 (1958)). Speaking of the negligence of the defendant, who entered the intersection from the right, we said:
‘the fact that one vehicle has the right of way over another at a highway intersection does not relieve the driver of the privileged vehicle of the duty of keeping a reasonable lookout and otherwise exercising ordinary care to avoid a collision . . . .’
The privileged vehicle here was defendant’s and whether he was negligent, and if so, whether his negligence was the proximate cause of the accident, were jury questions.
King, 209 Va. at 729, 167 S.E.2d at 351-52 (quoting Branson v. Wise, 206 Va. at 142, 142 S.E.2d at 584).
Thus, the trial court erred in striking the evidence. The issues should have been resolved by the jury upon proper instructions. Our ability to correct this error is frustrated by the appellant’s failure to assign as error the trial court’s refusal to submit the issue of proximate cause to the jury.1
Rule 5:21 provides, in pertinent part, “Only errors assigned in the petition for appeal will be noticed by this Court and no error not so assigned will be admitted as a ground for reversal of a decision below.” There is no exception to this part of the rule. Thus we are compelled, by an assignment of error too narrowly drawn, to affirm what I think to be a reversible error, and to reach what I believe to be the wrong result.2
*23My concern is that the majority opinion, if read too broadly, might lead one who is driving lawfully ori a highway to believe that he is at the mercy of any driver who lurches into his path from an uncontrolled side road on the right, without stopping, in violation of the reckless driving laws, regardless of visibility or road conditions, as a matter of law. Worse, it might encourage one who contemplates such an entry onto a highway from such a side road to conclude that he will be immune from civil liability if struck by a vehicle coming from his left. Such a state of the law would come as a distinct shock to the motoring public, and I cannot believe that the General Assembly intended that the interplay between Code §§ 46.1-221 and 46.1-190(j) would lead to such results. The time may have come for a legislative review of the statutory framework which governs cases of this kind.

 The sole assignment of error reads:
The Court erred in holding that Section 46.1-221 of the Code was the applicable law governing the right of way at a “T” intersection of two (2) public roads, in the Town of Windsor, in the absence of any traffic control and that Sections 46.1-190(j) and 46.1-216 of the Code were inapplicable to such “T” intersection.


 It is clear from the record that appellant, in resisting the motion to strike, made a contemporaneous objection and fully argued that the jury had the right to determine proximate cause.